COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 BARRY FRANCIS BELLVILLE,                      §              No. 08-13-00238-CR

                  Appellant,                   §                 Appeal from the

 v.                                            §          County Criminal Court No. 3

 THE STATE OF TEXAS,                           §             of Denton County Texas

                  Appellee.                    §            (TC# CR-2012-07153-C)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF APRIL, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.